Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest the claimed “conductive layer containing a conductive polymer that is provided on a surface of the wheel main body” in combination with the other limitations of claim 1.
The prior art does not teach nor suggest the claimed “conductive layer which is configured by a material containing a conductive polymer and is provided on a surface of the wheel main body” in combination with the other limitations of claim 12. 

Isshiki (US 2018/0217561) teaches a flexible substrate made from resin – paragraph 35 – including material forming a transport layer from electrically conductive polymers – paragraph 41. 
Hsu (US 20180341677 considers forming an antenna with conductive particles suspended in elastic polymers – paragraph 42. 
Ogihara (US 4351043) teaches electrically conductive gear teeth – claim 1. Ogihara does not teach conductive polymer.
Masuda (US 2002/0167869) teaches a gear with selective conductive elements thereon – figure 1b; paragraph 52. Masuda further details that the conductive portions can be formed of conductive carbon nanotubes dispersed in resin – paragraph 11. Insulation regions are achieved with non-conductive carbon nanotubes similarly suspended in resin. Some geometric examples are visible in figures 3a, b 4a, b, 5a, b, c. 56 figure 5b and 52, 53, 54 figure 3a are at least facially a layer on the gear. 
Endo (US 2006/0164925) discloses a movement comprising: an electric motor module configured to be driven by electrical power from a battery; a first wheel configured to transmit a drive force of the electric motor module (282 paragraph 38), the first wheel including a wheel main body being resin and a a conductive polymer that is provided on a surface of the wheel main body paragraph 38); and a second wheel (284) configured to transmit the drive force of the electric motor module, the second wheel being metal (paragraph 38).


Regarding double patenting considerations application 16267694 recited a carbon powder which is a non-obvious variant of the current application. The current application cited a conductive layer which is a non-obvious variant of application 16267694. The fact pattern is similar to prior art reference Endo 2006/0164925. There is no clear obviousness consideration for forming the conductive gear as a layer, as opposed to entirely distributed throughout.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






6-30-21
/SEAN KAYES/Primary Examiner, Art Unit 2844